Case 1:20-cv-01734-DDD-NYW Document 99 Filed 04/16/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01734-DDD-NYW

  MELANIE TOLBERT,

         Plaintiff,

  v.

  HIGH NOON PRODUCTIONS LLC, d/b/a High Noon Entertainment,
  HIGH NOON ENTERTAINMENT,

         Defendants.


                                          MINUTE ORDER

  Entered by Magistrate Judge Nina Y. Wang

          Pending before the court is Plaintiff Melanie Tolbert’s (“Plaintiff” or “Ms. Tolbert”)
  Opposed Motion for Extension of Time to Complete Depositions (or “Motion”) [#86, filed April
  6, 2021], which was referred to this Magistrate Judge pursuant to 28 U.S.C. §636(b), the Order
  Referring Case dated July 21, 2020 [#20], and the Order Referring Motion dated April 6, 2021
  [#89]. Plaintiff’s Motion seeks a 60-day extension of the Discovery Cut-Off in this case to allow
  for the completion of depositions. [#86].

           As courts in this District have repeatedly observed, a “Scheduling Order is not a frivolous
  piece of paper, idly entered, which can be cavalierly disregarded by counsel without peril.” E.g.,
  Lehman Bros. Holdings Inc. v. Universal Am. Mortg. Co., LLC, 300 F.R.D. 678, 681 (D. Colo.
  2014). Indeed, a Scheduling Order is an important tool used for the orderly preparation of a case
  for trial and to avoid surprise to the parties and to the court. Id. Accordingly, Rule 16(b)(4) of the
  Federal Rules of Civil Procedure expressly provides that “[a] schedule may be modified only for
  good cause and with the judge's consent.” Fed. R. Civ. P. 16(b)(4). This court repeated the same
  admonition in the Scheduling Order entered in this matter. [#25 at 12].

         “In practice, this standard requires the movant to show the ‘scheduling deadlines cannot be
  met despite [the movant's] diligent efforts.’ ” Gorsuch, 771 F.3d at 1240 (citing Pumpco, Inc. v.
  Schenker Int'l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001)). “This burden is satisfied, for example,
  when a party learns of new information in a deposition or that the governing law has changed.” Id.
  “Rule 16(b) does not focus on the bad faith of the movant, or the prejudice to the opposing party.
  Rather, it focuses on the diligence of the party seeking leave to modify the scheduling order to
  permit the proposed amendment.” Colo. Visionary Acad. v. Medtronic, Inc., 194 F.R.D. 684, 687
  (D. Colo. 2000).
Case 1:20-cv-01734-DDD-NYW Document 99 Filed 04/16/21 USDC Colorado Page 2 of 4




          In the instant Motion, Plaintiff does not address her burden under Rule 16(b). [#86].
  Instead, Plaintiff argues for an extension under Federal Rule of Civil Procedure 6(b)(1)(A) and its
  good cause requirement. [Id. at 3–6]. See also Fed. R. Civ. P. 6.1(b)(1)(A) (“When an act may or
  must be done within a specific time, the court may, for good cause, extend the time . . . with or
  without motion or notice if the court acts, or if a request is made, before the original time or its
  extension expires . . . .”). In so doing, Plaintiff identifies, inter alia, “at least” seven witnesses
  whose depositions Plaintiff intends to take, including Katie Neff, Tina Seiler, Jim Berger, and
  Lindsey Weidhorn; and an additional eight expert witnesses designated by Plaintiff who may
  potentially be deposed. [#86 at ¶¶ 8–9]. Plaintiff argues that it is “wholly impracticable” for either
  party to comply with the current May 3, 2021 discovery deadline given

         (1) the number of depositions that need to be completed; (2) Defendant High
         Noon’s recent rebuttal expert designations; (3) COVID-19 related impediments
         complicating the deposition process, [sic] (4) the logistical considerations of
         scheduling and completing the number depositions indicated; and (5) the ongoing
         dispositive motion practice between the parties initiated [sic] by Defendant.

  [Id. at ¶ 11]. On this basis, Plaintiff seeks a 60-day extension of the discovery deadline set forth
  in this court’s Scheduling Order (as amended) in order to complete depositions.

          In their opposition to Plaintiff’s requested extension, Defendants assert that Plaintiff’s
  Motion is “an admission of Plaintiff’s own lack of diligence, indecisiveness, and equivocations as
  to whether the depositions actually are even warranted.” [#97 at 2]. Defendants explain that most
  of Plaintiff’s proposed deponents have been known to Plaintiff since Defendants’ Rule 26(a)(1)
  disclosures in August 2020. [Id. at 3]. Indeed, Defendants disclosed to Plaintiff the identities of
  Katie Neff, Glenna Stacer Sayles, Tina Seiler, and Lindsey Weidhorn as “individuals with relevant
  knowledge” more than seven months ago. [Id.]. Defendants also point out that Plaintiff explicitly
  articulated an intent to depose Katie Neff, Glenna Stacer Sayles, Tina Seiler, Jim Berger, and
  Lindsey Weidhorn in her response to Defendants’ Motion to Stay [#62 at 16]—which Plaintiff
  filed nearly two months ago. Yet despite Plaintiff’s position in February 2021, she elected to
  forego noticing any of the foregoing depositions or conferring with Defendants to schedule the
  same. [#86].

          This court concludes that based on the record before it, Plaintiff has not demonstrated
  sufficient diligence in pursuing her requested depositions to warrant an extension of time at this
  juncture. While Plaintiff places blame on Defendants for engaging in dispositive motions practice
  [#86 at ¶¶ 10–11], this court respectfully disagrees that Defendants’ motions excuse Plaintiff’s
  delay, such blame appears misplaced. The Scheduling Order was entered in this case n August 19,
  2020, thus opening discovery. [#25]. During the Scheduling Conference, this court specifically
  advised the Parties that it expected them to adjust their practice to accommodate for the COVID-
  19 pandemic. [#24 at 3]. On January 26, 2021, Defendants filed a Motion to Stay the Scheduling
  Order – which was vigorously opposed by Plaintiff. [#50, #62]. In that Opposition to the Motion
  to Stay, Plaintiff indicated that she needed the depositions of Katie Neff, Glenna Stacer Sayles,
  Tina Seiler, and Lindsey Weidhorn to respond to Defendants’ Motion for Summary Judgment.
  [#62 at 16]. Apparently, Plaintiff proceeded to filing her response to the Motion for Summary

                                                    2
Case 1:20-cv-01734-DDD-NYW Document 99 Filed 04/16/21 USDC Colorado Page 3 of 4




  Judgment [#77] without such depositions. Plaintiff—not Defendants—chose to wait more than
  seven months after initial disclosures and entry of the Scheduling Order in this matter, and nearly
  two months after expressly stating her intent to depose certain witnesses whose depositions are
  “indispensable to adjudication of this matter on the merits,” [#86 at ¶ 9], to seek an additional
  extension to the discovery deadline. Moreover, it appears that Plaintiff has still not noticed any of
  the requested depositions to date—despite her assertion that at least four of these witnesses “are
  the sole source of firsthand information on relevant questions of fact” in this case. [Id.]. And
  Plaintiff has not meaningfully addressed why these depositions have still not been noticed or could
  not have been obtained prior to the close of discovery if diligently sought (a) after the August 2020
  Rule 26(a)(1) disclosures, or (b) after Plaintiff’s express statements of her intent to depose many
  of these individuals, see [#62 at 16].

          Similarly, Plaintiff fails to support her request insofar as she alludes to depositions of
  various affirmative and rebuttal expert witnesses. Plaintiff designated eight expert witnesses on
  March 8, 2021, including “experts on attorneys’ fees.” [#86 at ¶ 3]. See also [#72, #72-1]. 1
  Plaintiff cites the need to depose her “experts on attorneys’ fees,” but does not explain why, despite
  designating these witnesses more than a month ago and nearly two months prior to the discovery
  deadline, she requires an additional two months to complete these depositions. [#86 at ¶ 8].
  Moreover, Defendants’ rebuttal expert witnesses were designated on April 5, 2021. [Id.]. Should
  Plaintiff wish to depose any of Defendants’ rebuttal expert witnesses, it remains possible for her
  to complete these depositions, comply with the requirements of D.C.COLO.LCivR 30.1, 2 and still
  meet the May 3 discovery deadline. Finally, this court is not persuaded by any speculative need
  for depositions of Plaintiff’s designated experts that “may” be noticed by Defendants—particularly
  given that “High Noon sees no benefit in depositions of these so-called ‘experts.’” [#97 at 7].

          Based upon the chronology of events as set forth in the Parties’ briefing and the docket,
  this court finds that Plaintiff was not diligent in pursuing the depositions she now wishes to take.
  The additional arguments proffered by Plaintiff do not yield a conclusion to the contrary, and I
  consider each in turn.

          First, Plaintiff’s retention of new counsel in mid-January 2021, see [#40, #52], does not
  justify her subsequent delay in seeking these depositions. This court has already granted Plaintiff
  extensions to various deadlines to accommodate her transition to new counsel. See [#52, #56].
  Despite this additional time, no efforts were taken in the three months after Plaintiff’s present
  counsel were retained to obtain the depositions she now seeks to conduct out of time. And
  unfortunately, Plaintiff is bound by the litigation choices made by her prior and current counsel.
  See Mann v. Fernandez, 615 F. Supp. 2d 1277, 1289-90 (D.N.M. 2009).

  1
    At this juncture, the court does not consider the issues raised by Defendants with respect to
  whether Plaintiff’s eight experts are properly designated pursuant to the Scheduling Order. See
  [#97 at 7].
  2
    Pursuant to D.C.COLO.LCivR 30.1, “[u]nless otherwise ordered by the court, reasonable notice
  for taking a deposition shall be not less than 14 days, as computed under Fed. R. Civ. P. 6.” It is
  incumbent on the party or counsel party seeking the deposition to “make a good faith effort to
  schedule it in a convenient and cost-effective manner” prior to sending notice of the deposition.
  See id.
                                                    3
Case 1:20-cv-01734-DDD-NYW Document 99 Filed 04/16/21 USDC Colorado Page 4 of 4




           Second, insofar as Plaintiff asserts that discovery production, expert disclosures, and
  responsive briefing to pleadings and dispositive motions—in other words, standard obligations of
  litigation—have “precluded earlier completion of the indicated depositions,” [#86 at 5], the
  ordinary press of business does not excuse Plaintiff’s lack of diligence.

           Third, and finally, this court recognizes that Winter Storm Uri caused unanticipated delays
  in this action. However, Plaintiff already sought and received an extension on this basis [#65, #67],
  and Plaintiff offers no explanation as to how the February 2021 storm excuses her ongoing failure
  to diligently pursue the depositions she now seeks leave to take out of time.

         In sum, this court respectfully disagrees with Plaintiff’s assertion that “[n]o reasonable
  action on the part of Plaintiff or Plaintiff [sic] counsel could have ameliorated the need for
  additional time to complete depositions.” [#86 at 6]. Along with providing a generous allotment
  of time for discovery in the first instance [#25 at 8], this court has repeatedly granted Plaintiff’s
  requested extensions to the deadlines in this case, see, e.g., [#52, #56, #65, #67, #69, #71]—
  including extensions sought related to delays caused by Winter Storm Uri and her retention of new
  counsel—and yet Plaintiff largely repeats the same bases for extension in the instant Motion [#86
  at 5–6]. Despite the additional time already provided, Plaintiff elected to forego noticing or
  scheduling depositions of witnesses in favor of waiting until the eleventh hour to seek yet another
  extension. This court will not reward Plaintiff's choice to delay noticing, scheduling, and taking
  depositions.

         Accordingly, IT IS ORDERED that:

         (1)     Plaintiff’s Opposed Motion for Extension of Time to Complete Depositions [#86]
                 is DENIED.


  DATED: April 16, 2021




                                                   4
